Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 1 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 2 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 3 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 4 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 5 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 6 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 7 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 8 of 14
Case 19-13843-ABA   Doc 1    Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                            Petition Page 9 of 14
Case 19-13843-ABA   Doc 1 Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                         Petition Page 10 of 14
Case 19-13843-ABA   Doc 1 Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                         Petition Page 11 of 14
Case 19-13843-ABA   Doc 1 Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                         Petition Page 12 of 14
Case 19-13843-ABA   Doc 1 Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                         Petition Page 13 of 14
Case 19-13843-ABA   Doc 1 Filed 02/26/19 Entered 02/26/19 11:01:38   Desc
                         Petition Page 14 of 14
